Citation Nr: 1414125	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a left leg disability, to include as secondary to left knee and left hip disabilities.


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION


The Veteran served on active duty from October 1979 to December 1981.
These matters are on appeal from an October 2009 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was most recently Remanded in April 2013 for further evidentiary development.

The Veteran was scheduled for a Board hearing to be held at the Roanoke, Virginia RO in March 2013, but failed to appear.  Thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A chronic left knee disability was not shown in service, arthritis was not diagnosed for several years after service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed disabilities were caused or aggravated by his active service.

2.  A chronic left hip disability, currently diagnosed as a left hip strain, was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's left hip strain was caused or aggravated by his active service or a service-connected disability.

3.  A chronic left leg disability, currently diagnosed as meralgia paresthetica, was not documented in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's meralgia paresthetica was caused or aggravated by his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, currently diagnosed as chondromalacia patella, an ununited fracture of the left patella, and arthritis, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left hip disability, currently diagnosed as left hip strain, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

3.  The criteria for service connection for a left knee disability, currently diagnosed as meralgia paresthetica, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2009 and August 2009 of the criteria for establishing service connection for left knee, left hip and left leg disabilities on a direct basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

Recognition is given to the fact that it does not appear that the Veteran was provided specific notice of the criteria for establishing service connection for left hip and left leg disabilities secondary to his left knee disabilities.  However, the Board emphasizes that Veteran is not service connected for any left knee disability.  The denial of his claim for service connection on a secondary basis hinges on there being no legal basis upon which service connection could be awarded on a secondary basis, and the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA, as they would pertain to a secondary service connection claim, have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  The matter was then readjudicated as recently as October 2013.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial-meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs).  The Board observes that the Veteran has indicated that during his service in Germany he received civilian treatment for left knee problems.  However, he has neither identified the name of that provider or facility nor provided VA with an authorization to obtain those records.

The Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) hip and thigh conditions and knee examinations in July 2012.  After the left knee examination, the examiner diagnosed chondromalacia patella of the left knee, an ununited fracture of the left patella, and arthritis (degenerative or traumatic) and opined that the ununited fracture was not related to the Veteran's period of active service.  However, as the etiology of the Veteran's left knee chondromalacia patella and arthritis was unclear, in April 2013 the Board Remanded the claims for an addendum that was provided in June 2013.  The July 2012 VA examination and opinion and June 2013 addendum are adequate for decision-making purposes.  The VA examiner's opinions included a full review of the Veteran's claims file, including the STRs and extensive post-service treatment records, and were responsive to the questions posed by the Board.  The opinions are supported by sufficient detail, refer to specific documents and medical history, and are supported by sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted below, the VA examiner was unable to provide an opinion as to whether the Veteran's currently diagnosed chondromalacia patella and left knee symptoms are related to the in-service chondromalacia patella without resorting to speculation.  However, the examiner adequately explained why such opinions could not be provided.  Therefore, the Board finds that there is no additional development that may be undertaken to assist the examiner in this regard.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The medical evidence has been thoroughly developed in this case.  As explained below, the competent and credible evidence fails to support a finding that the Veteran currently has a disability of the left knee, left hip, or left leg that is related to his period of active military service.  Thus, no additional medical examination or opinion is necessary under the circumstances of this case.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.  Based on the foregoing action, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Left Knee

In the Veteran's April 2010 substantive appeal, he contended that all of his left leg problems are related to falling off of a tank during service.

There is evidence of a current left knee disability in this case.  When the Veteran underwent medical examination in connection with his claim in July 2012, the examiner diagnosed chondromalacia patella of the left knee and ununited fracture of the left patella.  There is also evidence of arthritis of the left knee.  Thus, as the evidentiary record clearly shows a current left knee disability, the Board will now consider in-service incurrence.

The STRs include September 1979 enlistment and October 1981 discharge examinations which reflect normal clinical evaluations of the Veteran's lower extremities.  An October 1981 report of medical history shows that the Veteran denied any history of arthritis, rheumatism, bursitis, or knee problems, but a physician indicated that he had knee problems since 1976 while playing football.  A March 1981 clinical record reflects a complaint of a one-year history of bilateral knee pain for which he was not previously seen.  The assessment was chondromalacia patella of the left knee.

At this juncture, while the March 1981 report of medical history states that the Veteran had knee problems since 1976, there is no indication of whether this notation applies to the left knee or the right knee.  Moreover, the September 1979 enlistment examination clearly indicates a normal clinical evaluation of the lower extremities.  The Veteran has also adamantly denied having a left knee disability that pre-existed his service.  On July 2012 VA examination, the examiner commented that a high school football injury to the left knee did not preclude enlistment into service.  

On these facts, the Board cannot conclude that the evidence clearly and unmistakably shows that the Veteran's current chondromalacia patella and ununited fracture of the left knee had preexisted his entrance into military service in September 1979.  The presumption of soundness attaches with respect to the diagnoses of chondromalacia patella and ununited fracture patella of the left knee, and the Veteran's claim for service connection for this specific disability will be analyzed under a direct incurrence theory.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2013); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Post-service treatment records include private medical records dated from March 1985 to April 1985 which indicate treatment for a left wrist and forearm condition, but are noticeably absent for any complaints related to the lower left extremity.

As previously stated, the Veteran underwent a VA knee and lower leg conditions DBQ examination in July 2012.  He contended that he injured his left knee while stationed in Germany as a tank turret mechanic he fell from a tank onto rocks injuring his left knee after which he was given a knee support for one month and was treated at a civilian medical facility.  After an examination, the examiner diagnosed chondromalacia patella of the left knee, an ununited fracture of the left patella, and arthritis (degenerative or traumatic).  The examiner acknowledged that the Veteran alleged that he injured his left knee in service after he fell from a tank onto some rocks, but that the STRs did not indicate in-service knee trauma.  He thereby opined that the Veteran's ununited fracture of the left patella was less likely than not incurred in or caused by his service.  The examiner opined that the Veteran was involved in a motorcycle accident in 1981 during which such mechanism of injury could have resulted in a patellar fracture.

With regard to the Veteran's in-service diagnosis of chondromalacia patella of the left knee, the examiner explained that this was a common occurrence and did not predispose nor cause patellar fracture.  However, since the examiner did not comment as to whether there was any relationship between chondromalacia patella of the left knee that was identified on examination and the chondromalacia patella that was diagnosed during service in March 1981, it remained unclear as to whether he presents a current diagnosis of chondromalacia patella of the left knee (versus a diagnosis of chondromalacia patella by history) was related to the same condition he was diagnosed with during service.  It was also unclear as to whether the Veteran's left knee arthritis was related to the chondromalacia patella or the ununited patellar fracture.  Accordingly, in April 2013 the Board Remanded the claim for an addendum that addressed the issue of whether the Veteran's currently diagnosed chondromalacia patella of the left knee is related to his in-service diagnosis of the same condition or had its onset in service.  

Pursuant to the Board's Remand, with regard to whether the Veteran's current left knee arthritis is related to the chondromalacia patella or ununited patellar fracture, in a June 2013 addendum the July 2012 VA examiner explained that on X-ray examination [of the left knee] the Veteran's DJD of the patellofemoral joint appeared to be related to, and caused by, a previous ununited patellar fracture.  However, the severity of the DJD was of such severity that it would be speculative for the examiner to relate the currently diagnosed chondromalacia patella to the in-service chondromalacia patella diagnosis.  The examiner explained that based on the July 2012 physical examination and review of X-ray images of the left knee, there is a large boney defect of an old patellar fracture at the mid-portion of the left patella with boney arthritic changes localized at the fracture site.  The examiner explained that biomechanically, a condition of patellar fracture, especially an ununited patellar fracture, is a much more severe condition than the condition of chondromalacia patella.  The examiner opined that such findings allowed him to conclude that the patellofemoral DJD is more likely than not due to, or result of the ununited left patellar fracture.  Therefore, the patellofemoral DJD is less likely than not due to or result of the condition of chondromalacia patella diagnosed in March 1981.

With regard to whether the symptoms attributable to the in-service left knee chondromalacia patella can be differentiated from those attributable to the Veteran's other left knee diagnoses, including arthritis, chondromalacia patella, and an ununited patellar fracture, the examiner opined that based on the severity of the findings of patellofemoral DJD due to the ununited patellar fracture, it would be speculative to state which symptoms can be attributed to the chondromalacia as diagnosed in March 1981.  The examiner cited to several medical articles and studies in support of his opinions.

The Board acknowledges that the VA examiner opined that it would speculative to relate the Veteran's currently diagnosed chondromalacia patella and left knee symptoms to the in-service diagnosis of chondromalacia patella.  Read in context, the VA examiner's statement was that it was not likely that the Veteran's current chondromalacia patella and left knee symptoms are related to his service or manifested therein, and that it would be speculative to say that it was.  The Board may rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion, as the reviewer has in this case.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  To be certain, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate.  The opinion is adequate only if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  As such, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, although those opinions are somewhat speculative, the examiner provides a well-reasoned rationale based on the evidence in the Veteran's claims file, including treatment records and the history given by the Veteran.  The Veteran underwent a physical examination in July 2012 which included a X-ray examination of the left knee.  The examiner also conducted an extensive review of medical articles and studies and included pertinent excerpts in the addendum.  Based on all of this, he essentially determined that the extensive nature and severity of the arthritis precluded him from making a more definitive opinion.  The opinion is more than adequate and clearly addresses the concerns raised in Jones.

The crux of the Veteran's claim hinges on whether his presently diagnosed chondromalacia patella, ununited fracture of the left patella, and DJD is related to his service and specifically to the March 1981 in-service diagnosis of chondromalacia patella.  While an in-service diagnosis of chondromalacia patella of the left knee is documented, there is no evidence establishing a diagnosis of DJD in service.  There is likewise no competent evidence diagnosing DJD within a year of service discharge.  The lack of evidence of DJD in-service or within a year service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. § 3.307, 3.309).  Further, as no physician has ever related the Veteran's in-service diagnosis of chondromalacia patella or related left knee symptomatology to his current left knee diagnoses, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).  Notably, the VA examiner indicated that the more likely cause of the Veteran's ununited patella fracture was a post-service motorcycle accident in 1981.

Indeed, the earliest post-service medical evidence of any relevant findings is dated in July 2012.  This is almost 31 years after separation from active duty service.  That too is evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  More importantly, the only competent opinions of record are those of the July 2012 VA examiner stating the following: (1) that the Veteran's ununited fracture of the left patella is less likely than not incurred in or caused by his service; (2) that the patellofemoral DJD is more likely than not due to, or result of, the ununited left patellar fracture; and (3) that the patellofemoral DJD is less likely than not due to or result of the condition of chondromalacia patella diagnosed in March 1981.  As previously discussed, the examiner was unable to relate the Veteran's currently diagnosed chondromalacia patella and left knee symptoms to the in-service diagnosis of chondromalacia patella without resort to speculation.  See Jones, supra.  Extensive rationale was provided with these opinions.  There is no conflicting medical opinion.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of arthritis since service or that any current left knee problem is related to his active military service.

Full consideration has been given to the Veteran's contention that the physician who performed the discharge examination was incompetent because that physician only checked his heart and blood pressure and failed to inquire about or examine his left knee.  However, the Veteran has provided no objective evidence that supports his claim of incompetence.  Moreover, the Board's attention is drawn to the October 1981 discharge report of medical history wherein he specifically denied any history of arthritis, rheumatism, bursitis, or knee problems, although a physician indicated that he had knee problems since 1976 while playing football.  The records also include private treatment records dated in 1985 which are negative for any left knee complaints.  Such weighs against the claim.  Had he been experiencing left knee problems at that time, it would have seemed logical that he would have sought treatment, or mentioned it to the discharge examination physician in October 1981 and during private treatment in 1985.  See AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In light thereof, the Board also determines that any statements asserting a continuity of a left knee disability since active service, while competent, are nonetheless not credible.

B.  Left Hip and Left Leg

The Veteran primarily contends that he has left hip and left leg disabilities are related training exercises conducted during service.  However, based upon the July 2012 VA examiner's findings that relate the Veteran's left hip to his left knee disability, and the Veteran's contentions that his left leg disability is related to his left knee and hip disabilities, all relevant theories of entitlement will be addressed.


With regard to the left hip, the July 2012 VA examiner diagnosed chronic left hip strain and opined that the Veteran had musculoskeletal pain referable to the left hip that was multifactorial in etiology, including the effects of chronic biomechanical stress from favoring the left knee and left ankle and the additional biomechanical stress of morbid obesity.  He did not comment as to whether the Veteran's change in gait and resulting left hip strain were related to the Veteran's left knee arthritis, chondromalacia patella, or ununited fracture of the patella.

In the April 2013 Remand, the Board requested the July 2012 examiner, to the extent possible, differentiate the symptoms and findings due to the Veteran's chronic left hip strain and resulting altered gait from those due to arthritis, chondromalacia patella, and a ununited patellar fracture of the left knee.  Pursuant to that Remand, the examiner stated that on physical exam the Veteran evidenced an antalgic gait and appeared to favor his left ankle and left knee with ambulation.  Movement of the left hip did not reveal objective evidence of pain until reaching flexion of 110 degrees.  The X-ray examination of the left hip was normal.  Therefore, the examiner opined that the Veteran's antalgic (painful) gait is most likely the result of the arthritic condition of the left ankle and patellofemoral DJD of the left knee.  The examiner further opined that the left hip pain is most likely due to hip strain.

With regard to the left leg, the VA examiner attributed the Veteran's complaints of left leg pain to meralgia paresthetica.  The examiner explained that this condition was a compressive mononeuropathy involving the left lateral femoral cutaneous nerve.  He also indicated that the cause was most likely due to the Veteran's morbid obesity that resulted in compressive neuropraxia.  In the June 2013 addendum, the examiner further opined that the Veteran's left leg condition is unrelated to the left knee and left hip conditions.  The examiner cited to medical articles which identify the causes of meralgia peristhetica as tight clothing and obesity; scar tissue near the inguinal ligament, due to injury or past surgery; walking, cycling or standing for long periods of time; and nerve injury.

With regard to whether service connection for left hip and left leg disabilities is warranted on a secondary basis, the Board notes that for the reasons explained above the Veteran's claim for service connection for a left knee disability been denied.  Therefore, his claim of service connection for left hip and left leg disabilities claimed secondary to a left knee disability must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Consideration has been given to the examiner's opinion that the Veteran's antalgic gait is partly due to his patellofemoral DJD of the left knee which the examiner opined was not related to his service.  Because none of the Veteran's left knee disabilities are related to his service, this relationship is not a means for allowing service connection for left hip and left leg disabilities on a secondary basis.

The claims must be also denied on a direct basis.  In this regard, the Veteran was not shown to have left hip strain or meralgia paresthetica during service and meralgia paresthetica was not shown even within one year of his discharge from service.  The earliest post-service medical evidence of any relevant findings is in July 2012, almost 31 years after separation from active duty service.  That too is evidence that weighs against the claim.  See Maxson, supra.  Moreover, there is no medical opinion of record which relates the Veteran's left hip strain or meralgia paresthetica of the left leg to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of meralgia paresthetica since service.  He really makes no such contention. 

Service connection for left hip strain and meralgia paresthetica based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection for meralgia paresthetica (38 C.F.R. § 3.307, 3.309), continuity of symptomatology of meralgia paresthetica (38 C.F.R. § 3.303(b)), or for all three disabilities on a secondary basis for (38 C.F.R. § 3.310) is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of chondromalacia patella, an ununited fracture of the left patella, and arthritis of the left knee; left hip strain, and meralgia paresthetica of the left leg falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chondromalacia patella, an ununited fracture of the left patella, arthritis, left hip strain, and meralgia paresthetica of the left leg are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that the performance of diagnostic and laboratory tests and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as pain and fatigue, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating neurological or orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee, left hip, and left leg disabilities.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a left knee disability is denied.

Service connection for left hip disability, including as secondary to left knee disability, is denied.

Service connection for left leg disability, including as secondary to left knee disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


